Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-18 are pending.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Prior art teaches of operating time alignment timers and delivering positive or negative acknowledgement (ACK/NACK) corresponding to downlink data of an STAG based on the a first TAT associated with the PTAG being running as well as not flushing the buffer associated with the PTAG if only the timer associated with the STAG expires, and flushing HARQ buffers for serving cells based on if the first TAT associated with the PTAG expires (See Sibire). In addition, prior art teaches of removing HARQ buffer or ceasing transmissions when a TAT expires (See Marinier). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art at the time of invention to combine to produce, delivering information for a transmission of hybrid automatic repeat request (HARQ) positive or negative acknowledgement (ACK/NACK) information of the downlink data received on the at least one service cell in the STAG to a physical layer of the terminal, in the case that the expired TAT is not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marinier et al. (US# 10,477,493).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477